Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6179908 (US’908), further in view of US8221537 (US’537).
Regarding claims 11,  and 13-15, US’908 discloses a composition comprising red iron oxide pigment, BAYERTITAN R-KB-2(rutile titanium oxide) and organic binder (col. 5, line 65-col. 6, line 39). US’908 discloses the red iron oxide pigments made by a similar process as applicant set forth in the instant application([0021]) by using iron chloride solution from titanium oxide production and water (col. 1, line 60-col. 2, line 31). The red pigment is produced by an identical or substantially identical process as Applicant’s claimed hematite pigment. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). Thus,  it  is  reasonable  to  expect  that the  pigment  contains at  least  some  water  residue. The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical 
Furthermore, US’908 discloses that the iron oxide red pigments have a lightness L* (full shade) of 36.0 to 44.0 CIELAB units, an a* value of 24 to 30 CIELAB units and a b* value of 14 to 26 CIELAB units and with a lightness L* (with brightening) of 59 to 66 CIELAB units and an a* value of 18 to 30 CIELAB units and a b* value of 4 to 26 CIELAB units and with an Mn content of 0.012 to 0.12 wt. %, based on pigment, a chloride content of 0.05 to 0.59 wt. %, based on pigment, and a chromium content of less than 40 mg/kg pigment(col. 1, lines 50-60).  It appears that the sum of the a* overlaps with the claimed range. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or/and “close” ranges, and “overlapping” or /and “close” ranges have been held to establish prima facie obviousness (MPEP 2144.05).
US’908 discloses that modifiers which control the particle shape and particle size distribution may preferably also be added during pigment production. Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  obtain the  desired  particle  size  according  to  the  intended  use  of  the pigment. US’908 discloses that the iron 
But  it  is  silent  about the  specific  formula as  applicant  set  forth  in the  claims.
US537 discloses aqueous pigment preparations for coloration of natural and synthetic materials containing (A) at least one organic and/or inorganic pigment ( titanium  oxide  and  iron  oxide), (B) a dispersant of formula (I) or (II), or mixtures of the dispersants of formula (I) and (II), (C) optionally wetting agents, (D) optionally other surfactants and/or dispersants, (E) optionally one or more organic solvents or one or more hydrotropic substances, (F) optionally other additives  such  as  binder used conventionally for the production of aqueous pigment dispersions and (G) water, wherein the following composition of said components (A) to (G) is:
(A) 5% to 80% by weight, 
(B) 0.1% to 30% by weight, 
(C) 0% to 10% by weight, 
(D) 0% to 20% by weight, 
(E) 0% to 30% by weight, 
(F) 0% to 20% by weight, 
(G) balance water, all based on the total weight of said pigment preparation (abstract, col. 3, lines 30 -40 , col. 4, lines 56-57 and col.  7, line 30).

Regarding claim 12, US’537 discloses that water-soluble natural or manufactured resins and also polymers may similarly be included as filming or binding agents to enhance bonding strength and abrasion resistance (col. 7, lines 28-30).
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
The applicant argues that  the amended claim 11 comprises a limitation regarding the water amount and specifies that water is a component of the claimed aqueous, pigmented, titanium dioxide-containing preparation which balances the remaining components (haematite, titanium dioxide, binders, dispersants and auxiliaries), and thus, the water counted of the claimed invention is higher compared to Braun. 
The  Examiner respectfully  submits  that  that  US537 discloses aqueous pigment preparations for coloration of natural and synthetic materials containing (A) at least one organic and/or inorganic pigment ( titanium  oxide  and  iron  oxide), (B) a dispersant of formula (I) or (II), or mixtures of the dispersants of formula (I) and (II), (C) optionally wetting agents, (D) optionally other surfactants and/or dispersants, (E) 
(A) 5% to 80% by weight,
 (B) 0.1% to 30% by weight,
(C) 0% to 10% by weight, 
(D) 0% to 20% by weight, 
(E) 0% to 30% by weight, 
(F) 0% to 20% by weight, 
(G) balance water, all based on the total weight of said pigment preparation (abstract, col. 3, lines 30 - 40, col. 4, lines 56-57 and col.  7, line 30).
The applicant argues that Braun also does not mention the sum of a*-value in full shade + a*-value with reduction in surface coating testing is from 58.0 to 61 CIELAB units. Even though the range of a*-values in full shade is from 24 to 30 and that of the reduction in surface coating testing is from 1 to 30 these ranges are separately disclosed that are not combined. The applicant argues that any such combination
would only be made by a sole ex-post view which is not admissible. The  applicant  argues that the examples  of  the  prior  art  fail  to  discloses  the  claimed value. 
The Examiner respectfully submits  that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731